EXHIBIT 11 PG&E CORPORATION COMPUTATION OF EARNINGS PER COMMON SHARE Year Ended December31, (in millions, except per share amounts) 2007 2006 2005 Net Income $ 1,006 $ 991 $ 917 Less: distributed earnings to common shareholders 508 460 449 Undistributed earnings 498 531 468 Less: undistributed earnings from discontinued operations - - 13 Undistributed earnings from continuing operations $ 498 $ 531 $ 455 Common shareholder earnings Basic Distributed earnings to common shareholders $ 508 $ 460 $ 449 Undistributed earnings allocated to common shareholders - continuing operations 472 503 433 Undistributed earnings allocated to common shareholders- discontinued operations - - 12 Total common shareholders earnings, basic $ 980 $ 963 $ 894 Diluted Distributed earnings to common shareholders $ 508 $ 460 $ 449 Undistributed earnings allocated to common shareholders- continuing operations 473 504 433 Undistributed earnings allocated to common shareholders- discontinued operations - - 12 Total common shareholders earnings, diluted $ 981 $ 964 $ 894 Weighted average common shares outstanding, basic 351 346 372 9.50% Convertible Subordinated Notes 19 19 19 Weighted average common shares outstanding and participating securities, basic 370 365 391 Weighted average common shares outstanding, basic 351 346 372 Employee stock-based compensation and accelerated share repurchases (1) 2 3 6 Weighted average common shares outstanding, diluted 353 349 378 9.50% Convertible Subordinated Notes 19 19 19 Weighted average common shares outstanding and participating securities, diluted 372 368 397 Net earnings per common share, basic Distributed earnings, basic (2) $ 1.45 $ 1.33 $ 1.21 Undistributed earnings- continuing operations, basic 1.34 1.45 1.16 Undistributed earnings- discontinued operations, basic - - 0.03 Total $ 2.79 $ 2.78 $ 2.40 Net earnings per common share, diluted Distributed earnings, diluted $ 1.44 $ 1.32 $ 1.19 Undistributed earnings- continuing operations, diluted 1.34 1.44 1.15 Undistributed earnings- discontinued operations, diluted - - 0.03 Total $ 2.78 $ 2.76 $ 2.37 (1)Includes approximately one million and two million shares of PG&E Corporation common stock treated as outstanding in connection with accelerated share repurchase agreements (-ASRs-) for 2006 and 2005, respectively.The remaining shares of approximately two million at December 31, 2006 and four million at December 31, 2005 relate to share-based compensation and are deemed to be outstanding under SFAS No. 128 for the purpose of calculating EPS.PG&E Corporation has no remaining obligation under these ASRs as of December 31, 2007. (2)-Distributed earnings, basic- differs from actual per share amounts paid as dividends, as the EPS computation under GAAP requires the use of the weighted average, rather than the actual number of, shares outstanding.
